Citation Nr: 1535897	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether death pension benefits were properly terminated effective February 1, 2013, due to excess countable income.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The Veteran served on active duty from December 1963 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in Philadelphia, Pennsylvania, that terminated the appellant's death pension effective February 1, 2013.

As discussed below, the appellant has repeatedly stated that she is not appealing the termination of her death pension in February 2013.  She indicates that instead, she is appealing the RO's decision to recover an overpayment created in 2011.  The evidence of record is not sufficient to clarify whether the Board has jurisdiction over this matter.  There appears to be evidence missing from the claims file and Virtual VA file.  

Notably, the evidence includes a C&P Award dated in July 2011, which showed that for the period from February 2007 through January 2008, the appellant's death pension was adjusted due to the receipt of countable income in the amount of $4,009.  Beginning in February 2008, the full amount of death pension was restored, based on no countable income.  There is no evidence in the file showing the source of this income.  

Then, in September 2011, the appellant was sent a letter from the VA Debt Management Center (DMC), informing her that she had recently been informed of a change in her death pension rate; such letter is not in either the paper claims file or the electronic Virtual VA file.  The letter informed her that because of that action, she had an overpayment of $4,008, which must be repaid.  She was informed that recoupment was scheduled to begin in December 2011.  There is no VA record of this withholding on file, although the appellant states that the withholding began in November 2011, and continued until her pension was terminated in February 2013.  

The file also contains a copy of a document received November 7, 2011, identified as "VA 5655 Financial Status Report (Submit with Waiver Request)."  On the financial status report itself, the appellant stated that the reason for completing the form was "Verification."  This, at a minimum, constitutes a request for waiver of recovery of the overpayment in the amount of $4,008.  However, there is no indication that any action was taken on the waiver request much less that a timely notice of disagreement was filed.  It is for this reason that the Board must refer the issue of entitlement to a waiver of recovery of death pension benefits in the calculated amount of $4,008, to include whether the overpayment was properly created.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On July 9, 2014, prior to the promulgation of a decision in the appeal by the Board, VA received written notice from the appellant clarifying that she was not appealing the decision to stop her death pension in February 2013.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of whether death pension benefits were properly terminated effective February 1, 2013, due to excess countable income, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.    

In the present case, the appellant stated, in a written statement received July 9, 2014, that she was not appealing the decision to stop her death pension in February 2013.  Accordingly, here remain no allegations of errors of fact or law for appellate consideration, concerning that issue.  This constitutes a withdrawal of the appeal as to the issue of whether death pension benefits were properly terminated effective February 1, 2013, due to excess countable income, and, as such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of whether death pension benefits were properly terminated effective February 1, 2013, due to excess countable income, is dismissed.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


